      Case 1:20-cr-00052-DLC Document 345 Filed 09/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :            20cr52-6 (DLC)
                                         :
 DEREK LIVINGSTON,                       :                  ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     It is hereby

     ORDERED that the Fatico hearing scheduled to take place on

September 17, 2021 at 9:00 AM shall take place in person in

Courtroom 26B, 500 Pearl Street.      In light of the ongoing COVID-

19 pandemic,

     IT IS FURTHER ORDERED that all individuals seeking entry to

500 Pearl Street must complete a questionnaire and have their

temperature taken before being allowed entry into the

courthouse.    To gain entry to 500 Pearl Street, follow the

instructions provided here:

     https://www.nysd.uscourts.gov/sites/default/files/2020-
     10/QR%20Sign%20-%20Public_Media_v.5.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.         Individuals

also must to wear a mask that covers their nose and mouth in the
Case 1:20-cr-00052-DLC Document 345 Filed 09/16/21 Page 2 of 2
